Citation Nr: 0932059	
Decision Date: 08/26/09    Archive Date: 09/04/09

DOCKET NO.  97-29 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)  
in Wilmington, Delaware


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C. § 1151 for 
additional disability of the left upper eyelid resulting from 
VA surgical treatment in December 1994, July 1995, and August 
1995.

[The issues of entitlement to a disability rating higher than 
70 percent for post-traumatic stress disorder and entitlement 
to a total disability rating based on individual 
unemployability due to service connected disabilities will be 
addressed in a separate decision.]


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, attorney




ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran served on active duty from May 1950 to January 
1952.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 1997 rating decision of the RO in 
Wilmington, Delaware.

This case was previously denied by the Board in November 
2002.  The Veteran appealed that decision to the United 
States Court of Appeals for Veterans Claims (the Court).  In 
an Order dated in July 2005, pursuant to a Joint Motion for 
Remand, the Court vacated the Board's November 2002 decision, 
and remanded the claim for development consistent with the 
Joint Motion.  Thereafter, in a decision dated in November 
2006, the Board again denied entitlement to compensation 
under 38 U.S.C. § 1151.  The Veteran appealed that decision 
to the Court; and, in an Order dated in February 2008, 
pursuant to a Joint Motion for Remand, the Court vacated the 
Board's November 2006 decision, and remanded the claim to the 
Board for development consistent with the Joint Motion.  

The Board notes that the Veteran was afforded a hearing on 
this issue in August 2000.  The Veteran was informed by 
letter dated in September 2008 that the individual who 
conducted the hearing was no longer an employee of the Board, 
and the Veteran was given the opportunity to attend another 
hearing conducted by the Judge who would decide his case.  
The Veteran responded in September 2008 that he did not wish 
to appear at a hearing, and that his case should be 
considered based on the evidence of record.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

FINDING OF FACT

A relationship is demonstrated between VA surgical treatment 
in December 1994, July 1995, and August 1995, and a worsening 
of the ptosis of the left upper eyelid, as well as the 
incurrence of superficial punctate keratitis of the left eye.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C. § 1151 for a 
worsening of the Veteran's pre-existing ptosis, and 
incurrence of superficial punctate keratitis of the left eye 
are met.  38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. § 3.358 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  

II.  Analysis

The evidence shows that in December 1994, July 1995, and 
August 1995, the Veteran underwent surgery for the correction 
of a congenital ptosis of the left upper eyelid.  He contends 
that he is entitled to compensation because, rather than 
correcting the existing ptosis, the surgery resulted in an 
increase in the severity of the disorder.  The Veteran also 
contends that he is entitled to compensation because he was 
shown to have superficial punctate keratitis (SPK) following 
the surgeries in 1994 and 1995.  

When any veteran suffers an injury or aggravation of an 
injury as the result of VA hospitalization, medical or 
surgical treatment, submission to an examination, or the 
pursuit of a course of vocational rehabilitation, and not as 
a result of his own willful misconduct, and such injury or 
aggravation results in additional disability to such veteran, 
disability compensation shall be awarded in the same manner 
as if such disability or aggravation were service connected.  
38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. § 3.358 (2008).

The Board notes that, during the instant appeal period, new 
legislation was enacted that, in pertinent part, amended 38 
U.S.C. § 1151 with regard to what constituted a "qualifying 
additional disability" susceptible of compensation.  See Pub. 
L. No. 104-204 § 422(a) and (b), 110 Stat. 2874, 292 (1996).  
These amendments to 38 U.S.C.A. § 1151 made by Public Law 
104-204 require a showing not only that the VA treatment in 
question resulted in additional disability but also that the 
proximate cause of the disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
medical or surgical treatment, or that the proximate cause of 
additional disability was an event which was not reasonably 
foreseeable.  However, those amendments apply only to claims 
for compensation under 38 U.S.C.A. § 1151 which were filed on 
or after October 1, 1997.  VAOPGCPREC 40-97, 63 Fed. Reg. 
31263 (1998).  The Veteran's claim was received in January 
1997.  Accordingly, the Board shall apply the law in effect 
prior to October 1, 1997, in evaluating the Veteran's claim. 

A review of the medical evidence reveals that the Veteran has 
suffered from amblyopia and strabismus in the left eye with 
ptosis of the left upper eyelid since at least the age of 
two.  The amblyopia resulted in blindness in the left eye, in 
that the Veteran reported being unable to see with the left 
eye since he was two.  Optometric examinations as early as 
January 1947 showed corrected visual acuity in the left eye 
of 20/200.  The Veteran now contends that the increase in 
disability due to the surgery is primarily an additional 
droop of the left eyelid, and the incurrence of SPK.  He 
presented statements from his daughter and a friend 
indicating that, prior to the 1994 and 1995 surgery, the left 
upper eyelid drooped only when he was very tired, and that it 
drooped more often and to a greater degree after the surgery.  
He testified in June 1999 that, prior to the surgery, the 
left eye looked the same as the right, except when he was 
very tired.  He also testified that, following the December 
1994 surgery, the left eye was nearly closed due to the 
ptosis for six months.

The medical evidence documents the ptosis in the left eyelid 
since at least December 1958.  A photograph taken in 1962, 
when the Veteran was working as a professional wrestler, 
shows the left eye to be nearly closed.  Multiple 
examinations prior to 1994 revealed ptosis in the left 
eyelid.  The report of examination in October 1994 reveals a 
palpebral fissure in the left eye of four millimeters, 
compared to seven millimeters on the right.  

Examination of the left eye in January 1995, following the 
December 1994 surgery to repair the ptosis, showed an 
aperture of the left upper eyelid of 2.5 millimeters, which 
was worse than that shown in October 1994.  Additional 
surgery was conducted in July and August 1995 to correct the 
defect; and examination in October 1995 showed an aperture of 
4.0 millimeters, the same as that shown in October 1994.

The RO obtained a medical opinion in August 1997 regarding 
the claimed increase in the severity of the ptosis following 
the 1994 and 1995 surgery.  The physician stated that he had 
reviewed the pre-operative measurements of the left eye and 
post-operative photographs, and found that there was no 
increase in the ptosis following the surgery.  

The Board obtained a medical opinion from an ophthalmologist 
with the Veterans Health Administration (VHA) in August 2006.  
In response to the Board's question as to whether the 
December 1994, July 1995, and August 1995 surgery resulted in 
additional left eye disability, the physician responded 
negatively.  The physician referenced a photograph taken in 
1997 and compared that to the photograph taken in 1962, and 
found that the ptosis was no worse and could be slightly 
better.  

The VHA ophthalmologist in August 2006 stated that SPK is a 
generic term for roughness of the corneal surface of the eye 
that is often related to dry eye.  The medical evidence shows 
that the Veteran was suffering from dry eye on the left prior 
to the December 1994 surgery.  Although inability to 
completely close an eye is a risk of lid surgery, the 
ophthalmologist found that that did not occur in the 
Veteran's case.  The ophthalmologist noted that the Veteran 
had had a poorly functioning left eyelid his entire life, and 
that it would not be surprising to find evidence of SPK in 
that eye.  He found no evidence indicating that the lid 
surgery had caused the SPK.  

In January 2009, following remand from the Court, the Board 
referred this case for another expert medical opinion.  A 
reply was received from a VHA medical expert, an 
ophthalmologist, in April 2009.  In pertinent part, this 
physician concluded that it is at least as likely as not that 
surgeries in 1994 and 1995 resulted in additional ocular 
disability, which was not a natural progression of the 
preexisting congenital ptosis.  He reasoned that, multiple 
lid surgeries can disrupt the lid function (for example 
closure and ability to blink fully) and thus lead to more 
exposure of the cornea and more symptoms.  He noted that, it 
really does not matter if the lids were more open or closed 
at rest, because resting lid position can very after surgery.  
If there is not proper lid function, the result can cause 
problems.  If anything, untreated ptosis protects the cornea 
from exposure and resulting keratitis and related symptoms.  

The VHA expert also found that the SPK noted in the left eye 
is at least as likely as not caused by the multiple lid 
procedures done on the left eyelid.  He reasoned that SPK is 
often seen on corneas following ptosis repair and can become 
a serious ocular (corneal ulcer, exposure karatitis or even 
corneal perforation) or symptomatic problem causing 
irritation, foreign body sensation and light sensitivity.  
Multiple procedures can increase the likelihood of such 
problems in some cases.  

It is the responsibility of the Board to assess the 
credibility and weight to be given the evidence.  See Hayes 
v. Brown, 5 Vet. App. 60, 69-70 (1993) citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992).  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion he reaches; as is true of any 
evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).  

However, in the February 2008 Joint Motion, the parties 
stipulated that the August 2006 VHA opinion, upon which the 
Board relied in previously denying the claim, improperly 
focused on what occurred in 1962 and 1984, instead of 
immediately prior to the first operation, which occurred in 
December 1994.  Therefore, the Board's reliance upon this 
opinion was erroneous because it was inconsistent with 38 
C.F.R. 3.358(b)(1).  The Board is bound by the findings 
contained in the Joint Motion, as adopted by the Court.  See 
Chisem v. Gober, 10 Vet. App. 526, 527-8 (1997) [under the 
"law of the case" doctrine, appellate courts generally will 
not review or reconsider issues that have already been 
decided in a previous appeal of the same case, and therefore, 
Board is not free to do anything contrary to the Court's 
prior action with respect to the same claim].  Accordingly, 
the Board must conclude that the August 2006 VHA opinion 
carries no probative weight with respect to this issue.  

Regarding the August 1997 opinion, which is in conflict with 
the January 2009 opinion, the Board notes that the August 
1997 opinion does not address whether SPK was caused by the 
surgery, and there is therefore no conflict on that question.  
To the extent of any conflict regarding the question of a 
worsening of the pre-existing ptosis, the Board resolves such 
doubt in the Veteran's favor.  

The Board therefore concludes that the surgeries in 1994 and 
1995 resulted in additional ocular disability in the form of 
a worsening of the Veteran's pre-existing ptosis, and in the 
form of the incurrence of SPK.  Therefore, to this extent, 
and resolving the benefit of doubt in the Veteran's favor, 
compensation for such additional disability under the 
provisions of 38 U.S.C.A. § 1151, is warranted. 




ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for a 
worsening of the ptosis of the left upper eyelid, and the 
incurrence of superficial punctate keratitis of the left eye, 
resulting from VA surgical treatment in December 1994, July 
1995, and August 1995, is granted.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


